Case 7:20-cv-00141-TTC-RSB Document 24 Filed 04/06/21 Page 1 of 5 Pageid#: 108




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

 MELISSA FAYE ATKINS,                         )
                                              )
        Plaintiff,                            )        Civil Acton No. 7:20cv00141
                                              )
 v.                                           )        MEMORANDUM OPINION
                                              )
 R. BOLDEN, et al.,                           )        By:   Hon. Thomas T. Cullen
                                              )              United States District Judge
        Defendants.                           )


        Plaintiff Melissa Faye Atkins, a Virginia inmate proceeding pro se, filed this civil action

 under 42 U.S.C. § 1983, against Correctional Officer R. Bolden and Warden Eric Aldridge.

 Atkins seeks leave to proceed in forma pauperis. Having reviewed Atkins’s application and

 complaint, the court will grant her request to proceed in forma pauperis but dismiss her

 complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim

 against the named defendants.

                                                  I.

        During the relevant time period, Atkins was an inmate at Fluvanna Correctional Center

 for Women (“Fluvanna”). On May 16, 2018, Atkins “was on transportation” when her mail

 arrived for the day and, when she returned, she received her standard mail. Atkins alleges,

 however, that although Fluvanna received legal mail addressed to her on May 16, delivery of

 that mail was delayed until May 31. Atkins contends the delay caused her to miss an

 unidentified deadline set for May 25, 2018. She further contends that this caused her to miss

 “an opportunity . . . involv[ing] potential free assistance from a legal firm . . . as well as the

 possibility of an earlier release.” (Am. Comp. ¶ D.1, ¶ E.3 [ECF No. 20].) Atkins summarily
Case 7:20-cv-00141-TTC-RSB Document 24 Filed 04/06/21 Page 2 of 5 Pageid#: 109




 claims the delay inflicted irreparable injury by violating her right to access the courts. She

 claims defendant Officer Bolden was responsible for ensuring “policy” was followed but failed

 to do so, resulting in her delayed receipt of the mail at issue. (Id. ¶ E.1.)

         Atkins filed a grievance and defendant Warden Aldridge determined that it was

 “founded” “due to the fact that policy was defin[i]tely violated,” but Atkins argues that Warden

 Aldridge did not provide her with an “adequate solution.” (Id. ¶ E.3.) She appealed that

 decision, but Warden Aldridge’s resolution was affirmed.

         Atkins filed this action on March 2, 2020. Her complaint was conditionally filed and,

 on July 27, 2020, this court advised Atkins that her complaint failed “to state a cognizable

 federal claim against the named defendants,” and she was given the opportunity to file an

 amended complaint. (Order, July 27, 2020 [ECF No. 18].) She filed three within a week.1

                                                       II.

         Under 28 U.S.C. § 1915(e)(2)(B)(ii), the court must dismiss a complaint which fails to

 state a cause of action. To state a cause of action under § 1983, a plaintiff must allege facts

 indicating that she has been deprived of a right guaranteed by the Constitution or laws of the

 United States, and that this deprivation resulted from the conduct of a person acting under

 color of state law. West v. Atkins, 487 U.S. 42 (1988).




 1Atkins’s initial complaint was dated February 24, 2020. (See ECF No. 1.) The first amended complaint received
 by the court was dated July 29 and was received by the court on August 3. (See ECF No. 19.) The second
 amended complaint was dated August 4 and was received by the court on August 7. (See ECF No. 20.) The
 third amended complaint was dated July 29 but was received on August 10. (See ECF No. 21.) The third
 amended complaint does not appear to differ substantively from the first amended complaint, and neither
 complaint seems to contain anything that is not also contained in the second amended complaint. Therefore,
 the court will analyze the second amended complaint, dated August 4 (ECF No. 20), as it was dated most recently.

                                                      -2-
Case 7:20-cv-00141-TTC-RSB Document 24 Filed 04/06/21 Page 3 of 5 Pageid#: 110




        Atkins claims that Officer Bolden’s failure to deliver her legal mail in a timely fashion

 denied her access to the courts. The Supreme Court has recognized two categories of “access-

 to-court” cases. The first category includes those cases where a large number of individuals

 are denied access to resources or opportunities to prepare or file suits. See Christopher v. Harbury,

 536 U.S. 403, 412–13 (2002). The second category, implicated here, involves “specific cases”

 where the alleged misconduct prejudiced the delivery of justice. See id. at 413. In both instances,

 however, the purpose is the same; the goal of an access-to-courts action is to vindicate

 opportunities lost through a defendant’s actions. Id. at 414–15 (noting that the right of access

 to the court “is ancillary to the underlying claim, without which a plaintiff cannot have suffered

 injury by being shut out of court.”).

        A valid access-to-courts complaint must therefore allege facts showing “that the

 defendants have scuttled [a prisoner’s] pursuit of a nonfrivolous, arguable claim.” Sampson v.

 Garrett, 917 F.3d 880, 881 (6th Cir. 2019) (quotation omitted). To avoid dismissal under this

 standard, a complaint must identify both “the underlying cause of action” and the specific act

 that frustrated the litigation. Christopher, 536 U.S. at 415. When identifying these elements, the

 underlying cause of action must “be described well enough to apply the ‘nonfrivolous’ test and

 to show that the ‘arguable’ nature of the underlying claim is more than hope.” Id. at 416.

        , The alleged injury must also be specific and actual. Cochran v. Morris, 73 F.3d 1310,

 1317 (4th Cir. 1996); see also White v. White, 886 F.3d 721, 723 (4th Cir. 1989) (dismissing

 plaintiff’s suit because he did not allege “any detriment” to his proceedings by the defendants’

 actions). Put another way, “[t]o establish that [her] rights have been violated by the

 [d]efendants, the plaintiff must demonstrate that there was some actual harm or prejudice to


                                                 -3-
Case 7:20-cv-00141-TTC-RSB Document 24 Filed 04/06/21 Page 4 of 5 Pageid#: 111




 [her] ability to communicate with the court . . . .” Brooks v. Bufford, Civil Action No. 2:10-689-

 TLW-BHH, 2011 WL 2119281, at *8 (D.S.C. March 31, 2011) (citing Lewis v. Casey, 518 U.S.

 343 (1996)) (Report & Recommendation), adopted by 2011 WL 2116416 (D.S.C. May 27, 2011).

        Atkins’s second amended complaint suffers from several defects that compel this court

 to dismiss her claim. The first issue lies with Atkins’s claim that the delay cost her an

 opportunity to obtain free legal assistance. The complaint does not establish that Atkins’s

 missed opportunity to receive free legal assistance arose from a court claim giving rise to an

 access-to-courts suit.

        Second, despite having the opportunity to amend her complaint, Atkins has failed to

 allege sufficient information about her alleged “possibility” of earlier release for the court to

 conclude—even taking all inferences in her favor—that the “opportunity” she missed was a

 valid one. This allegation does not contain sufficient details for the court to apply the

 “nonfrivolous” and “arguable” tests. Without this information, the court is unable to

 determine whether Atkins had “more than [mere] hope” of an early release. Christopher, 536

 U.S. at 416. Cf. Welch v. Evans, 402 F. Supp. 468, 468–69 (E.D. Va. 1975) (noting that the

 extent of the injury in an access-to-courts claim “is dependent on the ultimate success of the

 plaintiff’s” underlying action).

        Atkins has failed to meet the Christopher standard for both claims—the claim that she

 missed an opportunity for free legal assistance, and the claim that she missed the possibility of

 an earlier release. In both claims, Atkins has asserted the existence of only a possibility of some

 legal redress. Without some details about the underlying legal claim, the assertion that she may

 have been eligible for free legal representation that might have resulted in her early release is


                                                -4-
Case 7:20-cv-00141-TTC-RSB Document 24 Filed 04/06/21 Page 5 of 5 Pageid#: 112




 paradigmatic of Christopher’s mere “hope.” In the absence of additional information, the court

 cannot meaningfully evaluate an assertion of a possibility for frivolity or arguability. As a result,

 Atkins has failed to state a claim.2

                                                       III.

         In conclusion, the court will grant Atkins’s motion for leave to proceed in forma pauperis

 but will dismiss this action due to Atkins’s failure to state a claim. The court will dismiss this

 action without prejudice and give Atkins 21 days from the entry of this order to file a motion

 to reopen the case with an amended complaint.

         The clerk shall send a copy of this memorandum opinion and the accompanying order

 to Atkins.

         ENTERED this 6th day of April, 2021.



                                                              /s/ Thomas T. Cullen_________________
                                                              HON. THOMAS T. CULLEN
                                                              UNITED STATES DISTRICT JUDGE




 2 Moreover, isolated incidents of mail mishandling, while not to be condoned, typically do not rise to the level

 of a constitutional violation. See Pearson v. Simms, 345 F. Supp. 2d 515, 519 (D. Md. 2003), aff’d 88 F. App’x 639
 (4th Cir. 2004)) (holding that “occasional incidents of delay or non-delivery of mail” are not actionable under
 § 1983); Bryant v. Winston, 750 F. Supp. 733, 734 (E.D. Va. 1990) (holding that an isolated incident of mail
 mishandling, which is not part of any pattern or practice, is not actionable under § 1983).

                                                       -5-
